               Case 2:18-cv-01862-BJR Document 93 Filed 01/22/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8

 9                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
10                                         AT SEATTLE
11
     JULIAN LIU,
12                                                        Case No. 2:18−cv−01862−BJR
                           Plaintiff,
13   v.                                                     ORDER GRANTING PLAINTIFF’S
                                                            MOTION TO ALLOW
14
     STATE FARM MUTUAL AUTOMOBILE                           PERPETUATION DEPOSITION OF
15   INSURANCE COMPANY, et al.,                             DR. LAOHAPRASIT

16
                           Defendants.
17

18
            This matter comes before the Court on the Plaintiff’s Motion to Allow Perpetuation
19
     Deposition of Dr. Laohaprasit to which Defendant has no objection. The Court hereby ORDERS
20

21   that the Plaintiff’s Motion to Allow Perpetuation Deposition of Dr. Laohaprasit is GRANTED.

22   Plaintiff shall be allowed to perpetuate Dr. Laohaprasit’s deposition in lieu of his appearing live
23
     or via videoconferencing software at trial.
24
            Dated this 22nd day of January 2021.
25

26

27
                                                          A
                                                          Barbara Jacobs Rothstein
28                                                        U.S. District Court Judge

29
